United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.S., Appellant
and
TENNESSEE VALLEY AUTHORITY,
Golden Pond, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-271
Issued: August 20, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION

On November 5, 2008 appellant filed a timely appeal from a September 29, 2008
decision of the Office of Workers’ Compensation Programs, terminating his wage-loss
compensation and medical benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective July 19, 2007; and (2) whether appellant
met his burden of proof to establish that he had any employment-related disability or medical
condition after July 19, 2007 causally related to his employment injury.

FACTUAL HISTORY
This is the second appeal in this case.1 By decision dated February 24, 1982, the Board
remanded the case for further development on the issue of whether appellant had any workrelated disability after November 8, 1979.
On July 24, 1978 appellant, then a 54-year-old carpenter, sustained a right inguinal hernia
in the performance of duty when he lifted a steel curbing and grating. On August 3, 1978 he
underwent surgical herniorrhaphy to repair his hernia. Appellant returned to work on
September 24, 1978. He sustained a recurrence of disability on December 22, 1978 and returned
to work with restrictions on May 3, 1979. Appellant resigned from his job on November 9, 1979
for personal reasons. In a report dated April 7, 2003, Dr. James H. Simpson, an attending family
practitioner, stated that appellant was totally and permanently disabled due to his right inguinal
hernia.
On April 12, 2007 the Office referred appellant, together with a statement of accepted
facts and copies of medical records to Dr. Christopher J. Lucas, a general and vascular surgeon,
for an examination and evaluation as to whether he had any residual disability or medical
condition causally related to his accepted July 24, 1978 right inguinal hernia.
In a report dated April 27, 2007, Dr. Lucas reviewed appellant’s medical history and
provided findings on physical examination. He noted bilateral inguinal herniorrhaphy scars.
Dr. Lucas examined appellant in the supine and standing positions and did not palpate any
recurrent hernias on either side of the inguinal canals. He stated that appellant had a history of a
severe right groin injury at work in 1978 with apparent development of an acute inguinal hernia.
Dr. Lucas had a surgical repair but thereafter experienced chronic continuous pain with any
movement or activities in the right groin and thigh. He stated that the pain seemed mostly
neuropathic in nature suggesting ilioinguinal nerve involvement either from the employment
injury or the subsequent surgery. Dr. Lucas noted that appellant was 82 years old and had been
disabled for almost 30 years due to his accepted condition. He opined that appellant was
disabled due to chronic severe pain and multiple other medical issues. In a report dated May 14,
2007, Dr. Lucas stated that he found no objective findings to support a recurrent hernia. He
stated that a common injury after a herniorrhaphy or injury to the right groin would be
neuropathic pain secondary to ilioinguinal nerve injury. However, diagnosis of a nerve condition
was not within Dr. Lucas’ expertise as a general surgeon. He stated that the issue of whether
appellant had an ilioinguinal nerve injury should be determined by a neurologist.
By letter dated June 11, 2007, the Office advised appellant of its proposed termination of
his wage-loss compensation and medical benefits on the grounds that the weight of the medical
evidence, represented by the opinion of Dr. Lucas, established that he had no remaining
disability or medical condition causally related to his July 24, 1978 employment-related right
inguinal hernia.
By decision dated July 19, 2007, the Office terminated appellant’s wage-loss
compensation and medical benefits on the grounds that the weight of the medical evidence
1

Docket No. 81-1871 (issued February 24, 1982).

2

established that he had no continuing disability or medical condition causally related to his
July 24, 1978 employment-related right inguinal hernia.
Appellant requested reconsideration and submitted additional medical evidence. In a
report dated July 15, 2008, Dr. J. Thomas Giannini, a general and vascular surgeon, noted that he
underwent a hernia repair on August 4, 1978. He stated that appellant had right groin pain with
any type of lifting and right thigh pain. The pain radiated into the lateral aspect of the right
scrotum and into the right anterior medial thigh. Dr. Giannini provided findings on physical
examination and stated that appellant’s abdomen was within normal limits. Appellant did not
feel either a left or right inguinal hernia. Dr. Giannini diagnosed a probable nerve entrapment
syndrome of the ilioinguinal nerve as evidenced by his increased pain in the right scrotum as
well as the right thigh. He opined that appellant was totally disabled. Appellant also submitted
medical reports dated April 30, 1980 to April 5, 1984.
By decision dated September 29, 2008, the Office denied appellant’s claim for
compensation after July 19, 2007.2
LEGAL PRECEDENT -- ISSUE 1
Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits.3 The Office may not terminate compensation without
establishing that the disability ceased or that it is no longer related to the employment.4 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.5 Furthermore, the right to medical
benefits for an accepted condition is not limited to the period of entitlement for disability. To
terminate authorization for medical treatment, the Office must establish that a claimant no longer
has residuals of an employment-related condition that require further medical treatment.6
ANALYSIS -- ISSUE 1
The Board finds that the Office did not meet its burden of proof in terminating
appellant’s wage-loss and medical benefits effective July 19, 2007.
Dr. Lucas reviewed appellant’s medical history and provided findings on physical
examination. He noted bilateral inguinal herniorrhaphy scars. Dr. Lucas examined appellant in
the supine and standing positions and did not palpate any recurrent hernias on either side of the
2

Subsequent to the September 29, 2008 decision, additional evidence was associated with the case. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
3

I.J. 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Fermin G. Olascoaga, 13 ECAB 102,
104 (1961).
4

J.M., 58 ECAB ___ (Docket No. 06-661, issued April 25, 2007); Anna M. Blaine, 26 ECAB 351 (1975).

5

T.P., 58 ECAB ___ (Docket No. 07-60, issued May 10, 2007); Larry Warner, 43 ECAB 1027 (1992).

6

Mary A. Lowe, 52 ECAB 223 (2001); Wiley Richey, 49 ECAB 166 (1997).

3

inguinal canals. He found no objective findings to support a recurrent hernia. Appellant had a
history of a severe right groin injury at work in 1978 with apparent development of an acute
inguinal hernia. Despite a surgical repair, he experienced chronic continuous pain with any
movement or activities in the right groin and thigh. Dr. Lucas stated that the pain seemed mostly
neuropathic in nature suggesting ilioinguinal nerve involvement either from the employment
injury or the subsequent surgery. He noted that a common injury after a herniorrhaphy or injury
to the right groin would be neuropathic pain secondary to ilioinguinal nerve injury. However,
diagnosis of a nerve condition was not within Dr. Lucas’ expertise as a general surgeon.
Dr. Lucas stated that the issue of whether appellant had an ilioinguinal nerve injury should be
determined by a neurologist. Dr. Giannini also found that appellant had indications of nerve
entrapment syndrome of the ilioinguinal nerve as evidenced by his increased pain in the right
scrotum as well as the right thigh. As a general surgeon, like Dr. Lucas, he was not qualified to
diagnose a nerve condition. The Board finds that the Office should have referred appellant to a
neurologist to determine whether he had an ilioinguinal nerve injury causally related to his
accepted right inguinal hernia. The reports of Drs. Lucas and Giannini raised the issue of a
possible nerve injury causally related to appellant’s accepted and authorized right inguinal hernia
surgery. The Office did not properly develop the medical evidence to resolve this issue before
terminating his compensation and medical benefits. For this reason, it did not meet its burden of
proof in terminating appellant’s wage-loss and medical benefits effective July 19, 2007.
CONCLUSION
The Board finds that the Office failed to meet its burden of proof in terminating
appellant’s wage-loss compensation and medical benefits effective July 19, 2007. In light of the
Board’s resolution of the first issue, the second issue is rendered moot.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 29, 2008 is reversed.
Issued: August 20, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

